PER CURIAM.
This was another action arising out of the crash of an airplane near Albuquerque, New Mexico, on February 19, 1955. The airplane was owned and operated by Trans World Airlines, Inc., a common carrier. Ivan R. Spong was the pilot in charge of the flight, and William Richard Campbell and Alfred Garrison Schoon-maker, Jr., were passengers. All three were killed. The administratrix of the estate of Campbell and the administrator of the estate of Schoonmaker instituted this action against the administrator of the estate of Spong to recover damages for wrongful deaths and for the value of certain personal property lost. The court entered judgment dismissing the action insofar as recovery for the deaths of Campbell and Schoonmaker were concerned, and awarding recovery for the reasonable value of the personal property lost. Plaintiffs appealed.
On the authority of In re Reilly’s Estate, 63 N.M. 352, 319 P.2d 1069; Tilly v. Flippin, 10 Cir., 237 F.2d 364, and Schloss v. Matteucci, 10 Cir., 260 F.2d 16, the judgment is
Affirmed